Mason, J.,
delivered the opinion of this court.
We can discover no error in the decree of the circuit court, and we therefore affirm it, for the reasons assigned by the judge in his opinion.
The ground first assumed by the complainant was, not that the bond in question had been obtained by fraud, accident or mistake, or that it was not in the language it was intended to be written, but that it was executed and delivered, accompanied with a parol understanding wholly different and inconsistent with the legal purport of the bond itself. Such a position is untenable, as the bond itself must constitute the evidence, and the only evidence, of what the contract was between the parties, and its force or legal effect cannot be varied, by any parol agreement or explanation which might be supposed to accompany and explain it. But by the amended bill it is charged that the bond was written, in its present form, *194through mistake. This is a question purely oí fact, and, upon all the evidence in the cause, we are constrained to say that the allegation has not been sufficiently established, so as to defeat the legal effect which has always been given to instruments of such solemnity and dignity as bonds, and which always import, in law, more than the usual deliberation and caution in the parties executing them.
If the case of the appellees was unaided by the bond, and the question of indebtedness stood alone upon the transactions between the parties prior to its execution, a very different state of case would be presented. But we are not prepared to declare so solemn an instrument as a deed, duly signed and sealed, to be void, except upon the strongest and most conclusive proof of fraud, accident or mistake in its execution, neither of which, in our opinion, has been sufficiently made out by the evidence before us. Watkins vs. Stockett, 6 Har. & John., 445. Showman vs. Miller, 6 Md. Rep., 479.

Decree affirmed, with costs.